Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1, 2, 5, 6, 9, 10 and 12-14 are pending.


Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 10 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to a method and terminal device for using grant-free resources for uplink transmission in a wireless communication system to efficiently utilize grant-free and grant-based uplink resources and reducing unnecessary signaling for resource selection between the terminal device and the base station.
 The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.
Applicant’s independent claim 1 recites, inter alia, method for performing transmission by a terminal using a grant-free resource in a wireless communication system, the method comprising a particular combination of elements, specifically “…wherein when the UCI corresponds to a latency requirement shorter than a preset value and there is no available resource within the latency requirement, the terminal drops the UCI.”.
Prior arts, MA (US20180139773, Fig. 5E, Fig. 6, Para [0145, 0150-0151] with priority of us-provisional-application US 62423740 Fig. 5A, Fig. 5E, Fig. 6, Para [0070-0071, 0078, 0090-0091]), and YI (US20150257150, Fig. 17, Para [0012, 0223, 0229-0230]), HEO (US20110310986, Para [0060, 0087]) and SHAO (US20190349923 with priority of PCT/CN2017/072707, Para [0257, 0360]) teach all limitations of amended claim 1 except the limitation cited above.
Another prior art ISLAM (US20180035459, Fig. 11, Para [0088]) made of record and not relied upon, discloses that base station can signal to latency tolerant UEs in DL whether any adjustment is necessary (e.g., postpone data or defer some uplink control information (UCI) depending on where pre-emption is signaled) in their UL transmission. The indication signal may be triggered by detecting UL URLLC traffic, or by feedback of DL URLLC, and a unified indication channel can be used for this purpose. The indication channel is unified in the sense that either UL control or data transmission of URLLC traffic may cause pre-emption/adjustment/modification of UL control or data transmission of eMBB traffic. In the above ISLAM does not disclose when the UCI corresponds to a latency requirement shorter than a preset value.
Independent claim 14 is a wireless terminal device claim with similar features as claim 1.
As best understood, the method claim 1 and the terminal claim 14 are supported by corresponding structure described in claim 14 and by Fig. 12 and specification (Para [0208-0210]).

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 14 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and q4 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claim 1, and independent claim 14 with similar features, are allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 04/08/2021.
Dependent claims 2, 5, 6, 9, 10 and 12-13 being dependent on independent claims 1 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cao et al. (USW20180199359), describing SYSTEMS AND METHODS FOR SIGNALING FOR SEMI-STATIC CONFIGURATION IN GRANT-FREE UPLINK TRANSMISSIONS, discloses ([0045]: obtaining, uplink grant free transmission resources based on the uplink grant-free transmission resource configuration indicated in the RRC signaling and the DCI message. The method further includes transmitting, to the network equipment, uplink data using the uplink grant free transmission resources. [0121] The DCI may be used to send MCS information, first RS, first transmission resources, ACK, NACK or grant for transmission information or possibly additional updates for grant free resource assignments. [0125] For an UL transmission scheme with/without grant, K repetitions (K>=1, i.e., with the same or different redundancy versions (RV) and/or different MCSs) for the same transport block with pre-configured resources can be used, where K is determined, e.g., by the number of transmissions until ACK is received, or a pre-configured or fixed number).
Chen et al. (US20180176937), describing METHOD AND APPARATUS OF HANDLING MULTIPLE UPLINK RESOURCE COLLISIONS IN A WIRELESS COMMUNICATION SYSTEM, discloses (Fig. 11, Para [0183-0184]) In step 1105, the UE has at least a first uplink resource and a second uplink resource, wherein the first uplink resource and the second uplink resource collides in a time domain. In step 1110, the UE prioritizes the first uplink resource according to a first method, based on an information in a control signal for scheduling the first uplink resource or the second uplink resource, alternatively based on data available for transmission in the UE. [0185] In one embodiment, the UE could prioritize the first uplink resource according to the first method and a second method. The second method could be based on a criterion of uplink resource. The second method could be based on data available for transmission in the UE. [0186] In one embodiment, the criterion could include a TTI length, a numerology, a bandwidth part information, a cell information, and/or a frequency of uplink resource (e.g., on high/low frequency). [0187] In one embodiment, the first uplink resource is a grant-free resource. [0188] In step 1115, the UE performs an uplink transmission on the first uplink resource. In one embodiment, the UE performs the uplink transmission based on prioritization result. In one embodiment, the UE could prioritize the first uplink resource if the first uplink resource can serve a higher priority logical channel with data than the second uplink grant can. Furthermore, the UE does not perform another uplink transmission based on the second uplink resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413